Title: To George Washington from the Commissioners for the District of Columbia, 18 December 1794
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir,
          City of Washington Decemr 18th 1794.
        
        Your favor of the 24th Ulto with the inclosure came to hand—We take the liberty of enclosing our letters to Mr Trumbull and his Brother for your perusal.
        We embrace this occasion to say that it is our intention to send for your information a statement of the business of the City as far as may be in our power, and Materials for that purpose can be collected together. We are &c.
        
          Danl CarrollGusts ScottWilliam Thornton
        
      